Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  9/1/2022. The instant application has claims 1-20 pending. The system, method and medium for providing an predetermined signal at peripheral for performing security functions. There a total of 20 claims.

Allowable Subject Matter
Claims 3, 6-7, 9, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims further refine the details about determining predetermined period expired comprises.

Response to Arguments

The applicant arguments relating to 35 USC 112(b) rejection is withdrawn in view of amendments to claim 12.

The applicant arguments relating to 35 USC 112(b) and 35 USC 112(f) relating to claim 20 in view of reference to Spec Par. 0031 & 83.

Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.  The applicant argues that “prohibiting” access to peripheral devices is not taught by Laurentiu nor Lee.

The examiner respectfully disagrees. Laurentiu discloses the STOP command being issued to complete the decoding instruction, i.e. prohibiting access to the memory device see Par. 0054 & Par. 0040. The peripheral devices are controlled through an event system controller which responds to counter, cycles and instruction  see Par. 0040 & Fig. 6A-7 & Par. 0054. And one of command is STOP which is effectively prevents peripherals devices from being accessed or retrieving data from the memory device/peripheral see Par. 0051-0052.

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2,4-5, 8, 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2013/0297831 to Laurentiu in view of US Patent 9870293 to Lee.

Regarding claim  1, Laurentiu discloses  A method, comprising: detecting, at a memory device, a predetermined signal directed to the memory device; and prohibiting, in response to detecting the predetermined signal, access to peripheral circuitry of the memory device (Fig. 6B item 603, event detection based on counter & Par. 0049, the STOP state where data are all received & Par. 0038). But Laurentiu does not disclose the secure function on the memory device.


In the same field of endeavor as the claimed invention, Lee discloses the peripheral circuitry configured to perform one or more secure functions of the memory device(Fig. 3 item S310, S320, repair command to fix the issues on memory & Col 9 Ln 25-39).  
.It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Laurentiu invention to incorporate perform an secure function for the advantage of  replace the bad row with redundancy row as taught in  Lee Col 1 Ln 48-65.

Regarding claim  2. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, further comprising: updating a counter of the memory device in response to detecting the predetermined signal(Par. 0046, the restart counter).

Regarding claim 4. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, wherein the predetermined signal corresponds to one or more commands including a command directed to a memory array of the memory device, a command directed to the peripheral circuitry, a command directed to a register of the memory device, or a combination thereof(Fig. 7 & Fig. 6B item Event System, Compare Match).  

Regarding claim 5. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, further comprising: determining, in response to detecting the predetermined signal, that a predetermined period has expired, wherein prohibiting access to the peripheral circuitry is based on the determination(Par. 0033 & Par. 0035, the clock for START and STOP state).

Regarding claim 8. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, wherein the predetermined signal corresponds to a voltage level of a dedicated pin of the memory device, the voltage level asserted by a host device coupled with the memory device(Fig. 1, the frame length).

Regarding claim 10. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, wherein the predetermined signal corresponds to deactivating an internal voltage source of the memory device, the internal voltage source coupled to the peripheral circuitry and configured to generate a voltage greater than an operating voltage of the memory device(fig. 1 Frame length).  

Regarding claim 11. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, wherein the predetermined signal corresponds to a first command directed to the peripheral circuitry, the method further comprising: monitoring for a second command directed to the peripheral circuitry during first predetermined duration after the first command is executed(Par. 0038, the transfer after the command).

Regarding claim 20. Laurentiu  discloses  A system, comprising: a host device coupled with a memory device, wherein: the host device is configured to: -5- 156550006.1Application No. 17/032,542Attorney Docket No. 010829-9525.US00 Client Reference No. 2019-2395.00/US transmit one or more commands to the memory device or assert a voltage level to a dedicated pin of the memory device (Fig. 1, the frame command); and the memory device is configured to: detect a predetermined signal directed to the memory device( Fig. 6B item 603, event detection based on counter & Par. 0049, the STOP state where data are all received & Par. 0038).

But Laurentiu does not disclose the secure function on the memory device.

In the same field of endeavor as the claimed invention, Lee discloses the peripheral circuitry configured to perform one or more secure functions of the memory device(Fig. 3 item S310, S320, repair command to fix the issues on memory & Col 9 Ln 25-39).  
.It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Laurentiu invention to incorporate perform an secure function for the advantage of  replace the bad row with redundancy row as taught in  Lee Col 1 Ln 48-65.


	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2015/0260801 to Trent, which discloses the memory being synchronization.

US Patent Pub 2020/0026475 to Yang, which discloses the memory controller issuing read command.

US Patent Pub 2021/0272617 to Kang which discloses the voltage-based selection of word-lines.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov